     Case 1:20-cr-00015-PKC Document 50-2 Filed 07/23/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                   1/2/2020
--------------------------------------- X
                                        :
                                        :
UNITED STATES OF AMERICA,               :              19 Mag. 10987
                                        :
               -v-                      :                  ORDER
                                        :
VIRGIL GRIFFITH,                        :
                     Defendant.         :
                                        :
                                        :
--------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

     Before me is the Defendant’s appeal of the denial of his

bail application by Magistrate Judge Barbara Moses on December

26, 2019.    I heard the appeal on December 30, 2019.

Accordingly, it is hereby:

     ORDERED that the Clerk of Court is directed to unseal this

case and enter all documents in connection with this Complaint

on the electronic docket.

     IT IS FURTHER ORDERED that for the reasons stated on the

record on December 30, the Defendant’s appeal is GRANTED.            I set

forth below the entirety of Defendant’s bail conditions:

     1.     A $1 million personal recognizance bond, secured by

            (1) the residence of the Defendant’s parents, Dr.

            Robert Griffith and Dr. Susan Griffith, located at

            10885 Landers Drive, Northport, AL 35473; and (2) the

            residence of Defendant’s sister, Joy Lewis, located at
Case 1:20-cr-00015-PKC Document 50-2 Filed 07/23/20 Page 2 of 6



     7112 Black Rock Court, Columbia, MD 21046.         Dr. Robert

     Griffith, Dr. Susan Griffith, and Joy Lewis are to

     assist the Government in obtaining documents it deems

     necessary to make these properties security for the

     bond.   The bond shall not be considered secured until

     such time as the property has been assessed by the

     Government and has been made security for the bond.

     Defendant shall not be released until the conditions

     set forth in the paragraph are met;

2.   Strict Pretrial Supervision;

3.   Home detention with electronic and GPS monitoring at

     Defendants’ parents’ residence, located at 10885

     Landers Drive, Northport, AL 35473 (“the Residence”);

4.   Home assessment of the Residence.        Defendant shall not

     be released until the conditions set forth in the

     paragraph are met;

5.   Defense counsel and the Government are to meet and

     confer about securing the cryptocurrency hard drives

     located at the Defendant’s apartment in Singapore,

     subject to the laws of Singapore.        Defendant is to

     ensure that all individuals who have access to his

     apartment in Singapore are aware that these drives are

     not to be accessed, touched, or tampered with in any




                               2
Case 1:20-cr-00015-PKC Document 50-2 Filed 07/23/20 Page 3 of 6



     way until they are secured based upon the agreement

     between defense counsel and the Government.

6.   Defendant is to participate in mental health treatment

     and evaluation as directed by Pretrial Services;

7.   Defendant is to participate in drug treatment and

     testing as directed by Pretrial Services;

8.   Defendant’s travel is restricted to the Northern

     District of Alabama, the Southern District of New York

     (“SDNY”), and the Eastern District of New York (“EDNY”

     and together with SDNY, the “New York Districts”).

     Further, Defendant shall only be permitted to travel

     to the New York Districts to (a) appear at the

     Thurgood Marshall United States Courthouse at 40

     Centre Street, New York, New York and the Daniel

     Patrick Moynihan United States Courthouse at 500 Pearl

     Street, New York, New York for court appearances or as

     directed by his Pretrial Services Officer; or (b) meet

     with his counsel, Brian Klein, of Baker Marquart LLP

     and/or Sean Buckley of Kobre & Kim, and/or any other

     representatives of the aforementioned firms, at the

     New York office of Kobre & Kim located at 800 Third

     Ave., New York, New York 10022.       Defendant shall

     provide notice to and obtain approval from Pretrial

     Services for all such travel.       To the extent the


                               3
Case 1:20-cr-00015-PKC Document 50-2 Filed 07/23/20 Page 4 of 6



      Government deems it necessary, in connection with all

      visits to and from the New York Districts, Defendant

      shall be accompanied to the airport by an agent of the

      Federal Bureau of Investigation or other investigative

      agency designated by the Government, who shall ensure

      that he boards his flight;

9.    Within the Northern District of Alabama, Defendant

      shall be permitted to leave the Residence for all

      purposes ordinarily permitted for a person in home

      detention, as well as to obtain state- or

      municipality-issued identification documents.

      Defendant shall provide notice to and obtain approval

      from Pretrial Services for all such departures from

      the Residence;

10.   Defendant is to surrender all of his travel documents

      to Pretrial Services, including his Passport ID Card.

      Upon release, and in accordance with Condition No. 9,

      Defendant is to commence efforts to obtain a state- or

      municipality-issued identification card that will

      enable him to travel by air.      Until Defendant obtains

      an alternate form of identification, Pretrial Services

      will facilitate his travel to the New York Districts

      for the purposes authorized in Condition No. 8 by

      providing Defendant with his Passport ID Card no more


                               4
Case 1:20-cr-00015-PKC Document 50-2 Filed 07/23/20 Page 5 of 6



      than one day prior to his flight, which he will

      surrender to Pretrial Services upon his initial

      arrival in the SDNY, and retrieve his Passport ID Card

      from Pretrial Services for his trip back to Alabama.

      Defendant shall within a day of returning to the

      Northern District of Alabama return his Passport ID

      Card to Pretrial Services in the Northern District of

      Alabama.

11.   Defendant is not to relocate from the Residence

      without prior approval of Pretrial Services;

12.   Defendant shall not possess or use any smartphone or

      any cellular telephone with internet access

      capability;

13.   Defendant will be allowed to have a computer in the

      Residence, which will be loaded with a monitoring

      software.   Defendant is not to use any computer or

      other internet-capable device that does not contain

      such software;

14.   Defendant’s internet activity will be limited to

      communicating with his counsel by e-mail.        Defendant

      is not to access the internet for any other purposes,

      and is specifically prohibited from accessing any of

      his cryptocurrency accounts and from accessing the

      darkweb;


                               5
     Case 1:20-cr-00015-PKC Document 50-2 Filed 07/23/20 Page 6 of 6



     15.   Defendant is not to communicate with or contact any of

           the witnesses and victims set forth in a list to be

           provided by the Government.



SO ORDERED.

Dated:     New York, New York
           January 2, 2020


                                                                       PART I




                                    6
